Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Application filed on 02/14/2019. Claims 1, 8 and 15 are independent claims. 
Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
 The cited references include Wuehler, Stradling, Padmanabhan and Ma.
Wuehler discloses a block chain distributed network and using the block chain distributed network for facilitating operation of a smart contract rewards program. A transaction record/request for using the smart contract initiates execution of the smart contract. Smart contract infrastructure can be implemented by replicated asset registries and contract execution using cryptographic hash chain. The types of asset financial institution and financial entity include any organization that processes financial transactions including, but not limited to, banks, credit unions, savings and loan associations, investment companies, stock brokerages, asses management firms, insurance companies and the like. A block chain asset is a natively digital asset like Bitcoin or a digitized traditional asset like digital gold, a stock or a title; where the record of ownership is recorded within a public or permissioned distributed ledger network. The network server application 470, the authentication application 460, and the mobile banking application 490 are configured to invoke or use the customer account information. A smart 
Stradling discloses a modified multi-asset blockchain based trustless smart contract which incorporates the rebalancing. This data is pushed to a blockchain-based smart-contract called the oracle (or any other name with similar functionality). The oracle is used to provide information to decentralized applications. More specifically, the oracle can provide a data feed to the smart contract. The system can summarize the portfolio with an asset value, a collateral value, a creation fee and a monthly fee as well. Any combination of this data can be presented. Private keys of a sending address associated with the entity can be used as an entity signature key for the contract. This creates a risk to the buyer, as the buyer's assets are subject to any errors or improprieties by the entities in custody of the assets, such as fraud, forged data, deleted data, and so forth. An enormous legal and regulatory structure exists to prevent, detect, and dissuade such errors by setting forth processes and rules for record keeping of company data, such as documents, emails, transactions, contracts, etc., and setting forth specific disclosure and fiduciary requirements. A technical solution to address the limitations and burdens pertaining to data storage, bandwidth, digital security, computing efficiency, software and data compatibility, and provides various technical advantages which eliminate or reduce asset management 
Padmanabhan discloses a user profile from the blockchain based on the authentication of the user device, wherein the user profile is stored as a blockchain asset within the blockchain with a first portion of the user profile comprising non-protected data accessible to all participating nodes on the blockchain and with a second portion of the user profile comprising protected data accessible only to participating nodes having user consent; means for prompting the user device to grant user consent to share the protected data with a second one of the plurality of tenants; and means for sharing the protected data with the second one of the plurality of tenants by permitting access to the protected data within the blockchain asset by the second tenant's participating node. The financial systems, assets such as currencies, or securities, are typically held and traded electronically within blockchain system. The virtual chain interface 1405 supports retrieval of historical data from the block chain. Blockchain security methods include the use of public-key cryptography {security parameter). Transferring assets often requires point-to-point interaction between multiple intermediaries, and reconciliation of duplicated ledgers, (Padmanabhan: Para. see 0097-0103, 0122, 0239, 0331 and 0332). 
Ma discloses the elements may include: an intellectual property distributed ledger, an intellectual property digital policy server, non-binary trust models, automatic ontology induction, modifications to the blockchain "mining" and "proof of work" system, appstore for related applications, partial transparency transactionalized search engine, persistent and encapsulated software trust objects, licensing royalty smart contract with auditable payment tracking. Every block is going to contain the hash value of the previous block, and that is the link between the two that actually creates the blockchain. A blockchain is essentially a digital ledger of transactions that is duplicated and distributed across the entire network of computer systems on the blockchain. These systems or computers are known as nodes. Each of the nodes has one copy of the blockchain or in other words, the transactions that are done on the network. This is a simple type of network where computers are able to communicate with one another and share what is on or attached to their computer with other users. Consensus ensures that the shared ledgers are exact copies, and lowers the risk of fraudulent transactions, because tampering may have to occur across many places at exactly the same time. A blockchain database is provided inhere. A licensing royalty smart contract with auditable automated payment tracking is provided. A Merkle directed idea graph stored in a blockchain database is provided, (see Ma: Para. 0050-0085, 0088-0139, 0154-0204 and 0208).
The prior art does not disclose or fairly suggest: “ retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data of the target user comprises at least one of domain name system logs and operating system logs and is associated with past blocked network communications or allowed network communications, and wherein the past blocked network communications comprise past transactions previously identified as having a risk associated with a malicious process, resulting in the past blocked network communications recorded within the historical data of the target user.” For this reason claim 1 is allowed. Claim(s) 2-7 depend on an allowed independent claim 1. 
  The prior art does not disclose or fairly suggest: “retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data of the target user comprises at least one of domain name system logs and operating system logs and is associated with past blocked network communications or allowed network communications, and wherein the past blocked network communications comprise past transactions previously identified as having a risk associated with a malicious process, resulting in the past blocked network communications recorded within the historical data of the target user.” For this reason claim 8 is allowed. Claim(s) 9-14 depend on an allowed independent claim 8. 
The prior art does not disclose or fairly suggest: “retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data of the target user comprises at least one of domain name system logs and operating system logs and is associated with past blocked network communications or allowed network communications, and wherein the past blocked network communications comprise past transactions previously identified as having a risk associated with a malicious process, resulting in the past blocked network communications recorded within the historical data of the target user.” For this reason claim 15 is allowed. Claim(s) 16-20 depend on an allowed independent claim 15.  
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164